Citation Nr: 1611407	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for scars of the head, face, or neck.

2.  Entitlement to service connection for ischemic heart disease, to include old myocardial infarction.

3. Entitlement to service connection for heart disease, other than ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at a Travel Board hearing with the undersigned in November 2014.  A transcript is of record.

This case was previously before the Board in January 2015.  The Board denied the Veteran's claim for entitlement to a rating in excess of 30 percent for scars of the head, face, or neck; the Veteran's claim for entitlement to service connection for heart disease was remanded.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Joint Motion for Partial Remand (JMPR), the parties agreed to vacate the portion of the January 2015 Board decision that denied the Veteran entitlement to a rating in excess of 30 percent for scars of the head, face, or neck, and remanded the case for the Board to adjudicate the issue.  

The issue of entitlement to service connection for a heart disease, other than ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's scars of the head, face, or neck are stable and superficial.  They have not been shown to result in gross distortion or asymmetry of features or paired sets of features.  No more than three characteristics of disfigurement are associated with these scars. 

2. The Veteran has no more than two painful scars on his head, face, or neck.  The Veteran's scars on his head, face, or neck are not unstable. 

3. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

4. The Veteran has a history of cardiac arrest in 2001 and was diagnosed with prior myocardial infarction. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 30 percent for scars of the head, face, and neck have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7800 (2015).

2. The criteria for entitlement to a separate rating of 10 percent, but no higher, for painful scarring for scars of the head, face, and neck have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, DC 7804 (2015).

3. Resolving the benefit of the doubt in favor of the Veteran, ischemic heart disease, to include old myocardial infarction, was incurred as due to active service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Ratings

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's scars have been assigned a 30 percent rating under Diagnostic Code 7800, which is part of the schedule of ratings for disorders of the skin.  See 38 C.F.R. § 4.118.

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the present claim for an increased rating was filed after that date (in January 2011), only the amended criteria apply to the present claim.

Under Diagnostic Code 7800, a 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1) (2015).

At the February 2011 VA scar examination, the examiner noted the Veteran had an oblique scar extending across the right masseter muscle that measured 4.5 centimeters in length and 0.15 centimeters in width.  The examiner also identified a scar from a July 1970 tracheostomy.  The scar measured 1.2 centimeters in length and 0.1 centimeters in width.  Due to the Veteran's beard, the examiner could not identify the entrance wound from the 1970 gunshot wound.  The examiner noted that the identified scars were superficial with no inflammation, edema, or keloid formation.  There was no abnormal texture or hyper-pigmentation.  There was no adherence to underlying tissue.  The skin was not inflexible.  The contour of the scar on his right cheek was not elevated or depressed.  The scars were not reported to be painful at that time.  However, the scar on the right master muscle was described as being hypo-pigmented, and either elevation or depression of the tracheostomy scar was indicated.  

The examiner also noted that there was no feature or set of paired features showing gross distortion or asymmetry.  He indicated there were no significant effects on the Veteran's occupation or usual daily activities as a result of his scars of the head, face, or neck.  

A review of the Veteran's VA treatment records are absent any treatment related to the Veteran's scars.  Indeed, at the November 2014 hearing, the Veteran indicated that he did not seek treatment for his scars; however, he reported that his scars related to his gunshot wounds or residual shrapnel cause him pain during periods of cold weather.  

The Veteran also reported during his hearing that he felt emotional pain as the result of his visible scars.  He stated that he had grown a beard to hide his scars in an attempt to reduce embarrassment and questions about them.  "I hide it.  It's a very embarrassing thing for people to ask you about scars like that.  It's actually, it's a hurting thing."  The Veteran also reported that his scars would itch for periods of time; however, he noted that the itching may be related to other conditions beyond the scars themselves.  "The only time it itches is when it gets infected, and there's something I'm doing that brings it on, so I avoid these things."  

He also stated that the scar on the left side of his face was primarily asymptomatic.  "Do you have scars on both sides?  No, I just got a little hole right here where it went in."  The Veteran's medical records indicate that Veteran's entry wound was on the left side of his face.  Further, the Veteran's prior scar evaluations from August 1975 and May 1987 indicate that the Veteran's scar of his left check is .75 cm long and manual palpation revealed minimal loss of the underlying soft tissue.  

Based upon the pertinent evidence, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected scars of his head, face, and neck under Diagnostic Code 7800.

The Veteran's scars have not resulted in gross distortion or asymmetry of two or more features or paired sets of features.  Moreover, the Veteran's scars have not resulted in four or more of the eight characteristics of disfigurement delineated in Note (1) of Diagnostic Code 7800.  

However, the Board must also consider whether other diagnostic codes would be appropriate to evaluate the Veteran's scars.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  

In this regard, Diagnostic Codes 7801and 7802 refer to burn scars or scars due to other causes not of the head, face, or neck.  Here, the Veteran has scars on his face and neck, making these codes inapplicable.  

Note (4) of Diagnostic Codes 7800 states to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck such as pain, instability... under the appropriate diagnostic code.  

In terms of Diagnostic Code 7804, which rates unstable or painful scars, the Board finds that a separate 10 percent rating, but no higher, is warranted for painful scars.  
Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  DC 7804, Note (1) states that an unstable scar is one, where for any reason, there is frequent loss of covering of skin over the scar. 

The evidence of record indicates that the Veteran has at most two painful, but not unstable scars of his head, face, and neck.  The February 2011 VA examination did not reveal any painful or unstable scars; however, during his hearing, the Veteran stated that his scars related to his gunshot wounds or any residual shrapnel cause him pain during periods of cold weather.  The Board finds this testimony to be competent and credible.  The Veteran is competent to report symptoms of pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Further, this pain, which was reported as periodic and related to temperature, was likely not present at the time of the Veteran's February 2011 examination.  

The evidence, however, does not indicate that the Veteran has more than 2 painful scars or unstable scars.  Also, the evidence does not indicate any of the Veteran's painful scars are unstable.  During his hearing, the Veteran did not attribute pain to the scar on his left cheek, and indicated that this scar was largely asymptomatic; but he reported pain was related to the scars of his in-service gunshot wound, and any remaining shrapnel.  Therefore, even including the scar of his left cheek, the Veteran would have at most two service-connected painful scars of the head, face, or neck.  The Veteran's third scar is related to his July 1970 tracheostomy, and the evidence does not indicate that the Veteran has reported pain related to his tracheostomy scar.  This scar was also not reported to be painful during his VA examination.  

While the Veteran reported itchiness, periodic tightness, and occasional infections of his scars, particularly the scar of his right cheek, the evidence does not indicate that there is frequent loss of covering of skin over any of his scars, or that the Veteran's scars are otherwise unstable.  Accordingly, the Board finds that a separate 10 percent, but not greater than 10 percent, is warranted for two painful, but not unstable, scars.    

Diagnostic Code 7805 instructs the rater to evaluate any disabling effects not considered under Diagnostic Codes 7800, 7801, 7803, and 7804 under the appropriate diagnostic code.  To the extent that the Veteran has argued that he suffers from swelling of the mouth and tongue, the Board notes that service connection for swelling of the face and swelling of the tongue was specifically denied in the January 2015 Board decision and was not vacated as part of the JMPR.  Further, the Veteran was granted a separate 30 percent rating for tongue asymmetry and marked speech impairment under Diagnostic Code 7202.  The Board finds that no separate evaluation is warranted for these symptoms that would not constitute impermissible pyramiding, and no higher rating is warranted as the Veteran has not lost more than half of his tongue.

To the extent that the Veteran would argue that a separate or higher rating is warranted based upon his emotional pain or embarrassment due to his scars, the Board finds that a separate rating would not be appropriate as the Veteran is currently rated under DC 7800, which rates scars or other disfigurement of the head, face, or neck.  While this rating does not explicitly state that embarrassment and emotional pain are contemplated by the rating criteria, the Board finds that the perception of others and related embarrassment is the reason for contemplation of "visible" or "palpable" tissue loss, asymmetry of paired features, and characteristics of disfigurement such as "hypo or hyperpigmentation" or length or width of scars that do not directly relate to functional impairment of the scars.  

Additionally, the Board notes that even if a separate rating for emotional pain or embarrassment due to his scars was warranted, the Board notes that the Veteran is already in receipt of a separate, 100 percent evaluation for service-connected PTSD with psychiatric symptoms that would likely overlap with any psychiatric impairment related to his scars.  Accordingly, a separate evaluation would not be warranted and a rating higher than his currently assigned 100 percent is not available under the general rating for mental disorders.   

Resolving reasonable doubt in favor of the Veteran, the Board finds that the medical evidence presents a sufficient basis upon which to award a separate evaluation of 10 percent for two painful, but not unstable, scars.  38 C.F.R. §§ 4.3, 4.118, DC 7804.  However, a schedular rating in excess of 30 percent for scars of the head, face, and neck is not warranted.  38 C.F.R. § 4.118, DC 7800. 

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the criteria for scars contemplate the size and location of the scars, as well as the Veteran's reports of any pain associated with the scars.  Further, as described above, the rating criteria contemplate the symptoms of embarrassment that the Veteran has reported.  Moreover, the criteria specifically provide for evaluation of any disabling effects of the scars under the appropriate diagnostic code.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology, including consideration of the collective and combined effect of all of the Veteran's service connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).   

To the extent that symptoms such as itchiness of his scars have been reported by the Veteran and may not otherwise be contemplated by the rating criteria, the Board notes that the evidence has not demonstrated that these symptoms have resulted in impairment that reflects frequent periods of hospitalization or marked interference with employment.  Therefore, to the extent that any symptoms have not been contemplated by the rating criteria, these symptoms do not meet the second prong of the Thun criteria, and therefore referral for extra-schedular consideration is not warranted.  

Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Finally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6) (2015).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).

The Veteran has contended that he developed a heart condition as result of herbicide exposure or due to a tick bite that he suffered while serving in the Republic of Vietnam. Ischemic heart disease is presumptive disease under 38 C.F.R. § 3.309(e).  The Veteran's DD-214 reports that the Veteran had active service in the Republic of Vietnam from December 1969 to July 1970; therefore, exposure to herbicides is conceded.   

The definition of ischemic heart disease as set out in the applicable regulation 38 C.F.R. § 3.309(e) includes "old myocardial infarction." 

During the Veteran's September 2015 VA heart disability evaluation, the examiner stated that the Veteran did not have ischemic heart disease but that the Veteran suffered a myocardial infarction in 2000 and received treatment at Detroit Receiving Hospital.  The Board notes that at the Veteran's December 2010 VA examiner reported that the Veteran did not present objective evidence of ischemic coronary artery disease and that he had no prior history of myocardial infarction.  The arrhythmia evaluation at that time, however, stated that the Veteran had a specific history of ischemic heart disease since 2001, and the Veteran was diagnosed with paroxysmal ventricular tachycardia.  

The Board also notes that the Veteran's records from the cardiology department in September 2010 at the Detroit VA Medical Center report that the Veteran has a history of VT (ventricular tachycardia) cardiac arrest and prior RFA (radiofrequency ablation), status post ICD (implantable cardioverter defibrillator) implantation in 2001.  VA cardiology records also indicate that the Veteran's defibrillator has fired multiple times.    

Detroit VAMC records from November 2001 indicate that he was hospitalized at Sinai Grace in October 2001 that resulted in ICD implantation.

Based upon the diagnosis of the VA examiner of prior myocardial infarction, and resolving reasonable doubt in favor of the Veteran, the Board finds that ischemic heart disease, including old myocardial infarction, is warranted as due to exposure to herbicides.   The Veteran's exposure to herbicides has been conceded and the evidence is clear that the Veteran has a history of prior cardiac arrest since at least 2001.  As the evidence is at least in equipoise whether the Veteran's cardiac arrest resulted in myocardial infarction, the Board finds that service-connection is warranted on a presumptive basis.  38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim of entitlement to service connection for ischemic heart disease is granted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a February 2011 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Board finds the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in November 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disabilities on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a rating in excess of 30 percent for scars of the head, face, or neck is denied.

A separate rating of 10 percent, but no higher, for painful scars on the head, face, or neck, is granted, subject to the rules governing payment of monetary benefits.

Entitlement to service connection for ischemic heart disease, to include old myocardial infarction, is granted subject to the rules governing payment of monetary benefits.


REMAND

Based upon the grant of service connection for ischemic heart disease, to include old myocardial infarction, the Board finds that further development is warranted regarding entitlement to service connection for heart conditions other than ischemic heart disease.  Previous examinations have diagnosed the Veteran with ventricular tachycardia, paroxysmal atrial fibrillation, and ventricular arrhythmia.  The Veteran has asserted that these conditions are due to a tick bite he suffered in-service and possible Lyme's disease.  In September 2015, the previous examiner opined that the Veteran's heart conditions were not related to his in-service tick bite, but provided no rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Accordingly, the Board finds that a new opinion should be sought regarding the etiology of any heart condition, other than ischemic heart disease.

Accordingly, the case is REMANDED for the following action:

1. Request that an examiner review the claims file and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's heart disability, diagnosed as ventricular tachycardia, paroxysmal atrial fibrillation, and ventricular arrhythmia began during or are otherwise linked to active service, to include the specific assertion that his condition is related to an in-service tick bite, or residual Lyme's disease.

If not, the examiner is asked to opine whether the Veteran's condition is at least as likely as not due to his service-connected ischemic heart disease, to include old myocardial infarction.

If not, the examiner is asked to opine whether the Veteran's condition is at least as likely as not due to direct exposure to herbicides.  

The claims file should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


